NUMBER 13-21-00165-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


DON LEE ROSALEZ,                                                                 Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                     On appeal from the 36th District Court
                        of San Patricio County, Texas.


                                         ORDER
                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on October 25, 2021. Appellant

has been granted two extensions and now requests an additional sixty days.

       The Court, having fully examined and considered appellant’s third request for

extension of time to file the brief and the extensions previously granted in this cause, is
of the opinion that, in the interest of justice, appellant's motion for extension of time to file

the brief should be granted with order. Further motions for extension of time will not be

granted absent new and exigent circumstances.

       Appellant's third motion for extension of time to file the brief is hereby granted, and

the Honorable Sandra Eastwood, counsel for appellant, is hereby ordered to file the

appellate brief with this Court on or before April 26, 2022.

                                                           PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
9th day of March, 2022.




                                               2